DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Status of Claims
Claims 1-3 and 5-6 are currently under examination. Claims 7-28 are withdrawn from consideration. Claim 4 has been cancelled. Claims 1, 3 and 6 are amended.
Previous Grounds of Rejection
In the light of the amendments and cancellation, the rejection on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 7 of US 10, 953, 393 B2, and  as evidenced by CN 101376104 A with respect to claims 1-6 is amended as set forth below. Among them, claim 4 has been cancelled.
In the light of the amendments and cancellation, the rejection under 35 U.S.C. 102(a)(1) with respect to claims 1-6 as being anticipated by Lin et al. (US 2018/0361370 A1) is withdrawn because Applicants’ Arguments/Remarks filed on 05/12/2022 is persuasive. Among them, claim 4 has been cancelled.
Regarding claims 1-2 and 4-6, the rejection under 35 U.S.C. 103(a) as being unpatentable over Slowing et al. (US 2014/0155670 A1), and in view of Joy III et al. (US 5,008, 090) is amended as set forth below. Among them, claim 4 has been cancelled.
In the light of the amendments, the rejection under 35 U.S.C. 103 as being unpatentable over the combined references of Slowing et al. and Joy III as applied to claim 2 with respect to claim 3, and further in view of Harbour et al. (US 2007/0281854 A1) is withdrawn.
Amended Grounds of Rejections
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-2 and 5-6 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 7 of US 10, 953, 393 B2, and  as evidenced by CN 101376104 A (applicant submitted in IDS).
US ‘393 teaches a method for preparing a catalyst comprising treating MOF (metal oxide with OH group) with a base LiCH2SiMe3, and then reacting catalyst precursor including CoCl2.
Although patent ‘393 does not specific disclose a metal oxide such as silica as per applicant claim 1 and applicant’s elected species, it is well known significant efforts have been devoted to the development of zeolite-, silica- or MOF supported cobalt based heterogeneous hydrogenation catalysts, as evidenced by CN ‘104. The support material is selected from titanium dioxide, zirconium dioxide, aluminium oxide, silicon oxide or mixed oxides thereof and the hydrogenation-active metal is at least one selected from the group consisting of copper, cobalt, nickel, chromium. The support in the hydrogenation catalyst in CN’104 can be a metal oxide.
It  would have been obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to substitute the MOF of ‘393 with a silica taught by CN’104 as an alternative porous support material to obtain the invention as specified in the claim 1, and one of ordinary skill in the art would expect to achieve the same beneficial results and same function, absent evidence to the contrary.
Silica material reacts with a base LiCH2SiMe3 to deprotonate the OH group(s) prior to contact with a catalyst precursor such as CoCl2.
Although the conflicting claims are not identical, they are not patentably distinct from the combined references of US ‘393.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.         Determining the scope and contents of the prior art.
2.         Ascertaining the differences between the prior art and the claims at issue.
3.         Resolving the level of ordinary skill in the pertinent art.
4.         Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
Claims 1-2 and 5-6 are rejected under 35 U.S.C. 103(a) as being unpatentable over Slowing et al. (US 2014/0155670 A1), and in view of Joy III et al. (US 5,008, 090).
Regarding claims 1 and 5-6, Slowing et al. teach a process of making mesoporous silica supported catalyst comprising reacting a mesoporous silica (Abstract) with a base ([0089]) for deprotonation of OH group(s) in silica ([0089]), and then treated with a catalytic precursor including cobalt oxide ([0090]-[0091]).
Although Slowing et al. do not specific teach applicants elected species cobalt precursor CoCl2 as per applicant claims 1 and 6, Joy III et al. teach a silica supported catalyst comprising a catalytic material selected from cobalt oxide and cobalt chloride (col. 6, lines 35-49).
In light of the disclosure of Joy III of the equivalence and interchangeability of cobalt oxide as disclosed in Slowing et al. ([0091]), with cobalt chloride as presently claimed, it  would have been obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to substitute the cobalt oxide of Slowing et al with the cobalt chloride taught by Joy III et al. as an alternative cobalt precursor to obtain the invention as specified in the claims 1 and 5-6, and one of ordinary skill in the art would expect to achieve the same beneficial results and same function, absent evidence to the contrary.
Since the combined references of Slowing et al. and Joy III et al. teach all of the claimed reagents, composition and method of making a catalyst, the physical properties of the resulting composition (i.e., comprising a –O-Co-Cl group, etc.)  would necessarily follow as set forth in MPEP 2112.01(II).[1] 
Regarding claim 2, as discussed above, the process taught by Slowing et al. comprises  deprotonating the surface OH group(s) of the mesoporous silica as such the attachment of catalyst precursor is facilitated as the instant claim ([0089]-[0091]).
Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
With regards to the previous Grounds of Rejection
Applicant's arguments filed on 05/12/2022, with respect to claims 1-3 and 5-6, have been considered but are not persuasive. The examiner would like to take this opportunity to address the Applicant's arguments.
Regarding the rejection on the ground of nonstatutory obviousness-type double patenting, Applicant argued CN'104 does not particularly teach or suggest that a surface metal hydroxide group of the support is modified to -8- form an O-M-Lx bond, as in instant claim 1. Accordingly, in view of the different support materials and method steps, one of ordinary skill in the art would not be particularly motivated to modify claim 7 of the '393 Patent based on CN'104 and/or would have no reasonable expectation of success in doing so. Accordingly, applicant respectfully submits that claim 7 of the '393 Patent, either alone or based on the evidence of CN'104, does not teach or suggest each and every element of instant claim 1 (Remarks, pages 6-9).
The Office respectfully disagrees. As set forth in the previous office action dated on 11/12/2021 and the discussion above, US ‘393 teaches a method for preparing a catalyst comprising treating MOF (metal oxide with OH group) with a base LiCH2SiMe3, and then reacting catalyst precursor including CoCl2.
Although patent ‘393 does not specific disclose a metal oxide such as silica as per applicant claim 1 and applicant’s elected species, it is well known significant efforts have been devoted to the development of zeolite-, silica- or MOF supported cobalt based heterogeneous hydrogenation catalysts, as evidenced by CN ‘104. The support material is selected from titanium dioxide, zirconium dioxide, aluminium oxide, silicon oxide or mixed oxides thereof and the hydrogenation-active metal is at least one selected from the group consisting of copper, cobalt, nickel, chromium. The support in the hydrogenation catalyst in CN’104 can be a metal oxide.
It  would have been obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to substitute the MOF of ‘393 with a silica taught by CN’104 as an alternative porous support material to obtain the invention as specified in the claim 1, and one of ordinary skill in the art would expect to achieve the same beneficial results and same function, absent evidence to the contrary.
Silica material reacts with a base LiCH2SiMe3 to deprotonate the OH group(s) prior to contact with a catalyst precursor such as CoCl2.
Applicant’s arguments against the reference of CN ‘104 is not found persuasive. Because, note that while ‘393 does not disclose all the features of the present claimed invention, CN’104 is used as teaching reference, and therefore, it is not necessary for this reference to contain all the features of the presently claimed invention, In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973), In re Keller 624 F.2d 413, 208 USPQ 871, 881 (CCPA 1981). Rather this reference teaches a certain concept, namely silica support, and in combination with the references of ‘393, discloses the presently claimed invention as set forth above. 

Applicants argue there is no suggestion in Joy III that a metal atom of the decomposable active component bonds to an oxygen atom on the surface of the metal oxide (e.g., silica) support, as in instant claim 1. Therefore, applicant respectfully submits that Joy III does not cure the deficiencies of Slowing with regard to claim 1 and that Slowing and Joy III, either alone or in combination, do not teach each and every element with regard to claim 1(Remarks, page 12).
The Office respectfully disagrees. As set forth in the previous office action dated on 11/12/2021 and the discussion above, Slowing et al. teach a process of making mesoporous silica supported catalyst comprising reacting a mesoporous silica (Abstract) with a base ([0089]) for deprotonation of OH group(s) in silica ([0089]), and then treated with a catalytic precursor including cobalt oxide ([0090]-[0091]).
Although Slowing et al. do not specific teach applicants elected species cobalt precursor CoCl2 as per applicant claims 1 and 6, Joy III et al. teach a silica supported catalyst comprising a catalytic material selected from cobalt oxide and cobalt chloride (col. 6, lines 35-49).
In light of the disclosure of Joy III of the equivalence and interchangeability of cobalt oxide as disclosed in Slowing et al. ([0091]), with cobalt chloride as presently claimed, it  would have been obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to substitute the cobalt oxide of Slowing et al with the cobalt chloride taught by Joy III et al. as an alternative cobalt precursor to obtain the invention as specified in the claims 1 and 5-6, and one of ordinary skill in the art would expect to achieve the same beneficial results and same function, absent evidence to the contrary.
Since the combined references of Slowing et al. and Joy III et al. teach all of the claimed reagents, composition and method of making a catalyst, the physical properties of the resulting composition (i.e., comprising a –O-Co-Cl group, etc.)  would necessarily follow as set forth in MPEP 2112.01(II).
Applicant’s arguments against the reference of Joy III is not found persuasive. 
Because, note that while Slowing et al. do not disclose all the features of the present claimed invention, Joy III et al. is used as teaching reference, and therefore, it is not necessary for this reference to contain all the features of the presently claimed invention, In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973), In re Keller 624 F.2d 413, 208 USPQ 871, 881 (CCPA 1981). Rather this reference teaches a certain concept, namely CoCl2 and in combination with the reference of Slowing et al. discloses the presently claimed invention as set forth above. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUN QIAN whose telephone number is (571)270-5834. The examiner can normally be reached Monday-Thursday 10:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally A Merkling can be reached on 571-272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

YUN . QIAN
Examiner
Art Unit 1732



/YUN QIAN/Primary Examiner, Art Unit 1738                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        [1][1] “Products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).